    Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 1 of 32



                    IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MASSACHUSETTS




                                       x
UNITED STATES OF AMERICA               :
                                       :
           -vs-                        :
                                       :
                                       :    Case No. 19-cr-10080-NMG
                                       :
MANUEL HENRIQUEZ,
                                       :
                     Defendant.        :
                                       :
                                       :
                                       x



           MANUEL HENRIQUEZ’S SENTENCING MEMORANDUM

   Leave to File Under Seal and Excess Pages Granted on February 19, 2020 [Dkt. 858]




                             REDACTED VERSION
       Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 2 of 32



                                                TABLE OF CONTENTS


I.     Manuel Henriquez’s Personal History ................................................................................ 2

       A.         Background ..............................................................................................................2

       B.         Mr. Henriquez’s Family ...........................................................................................6

       C.         Aside from the Charged Offenses, Mr. Henriquez Has Lived an Exemplary,
                  Charitable, and Ethical Life, and Always Strived to Better his Community ...........8

II.    Mr. Henriquez’s Crimes and Regret ................................................................................. 14

III.   A Sentence at the Low End of the 0- to 6-Month Guidelines Range Meets the
       Objectives of the Sentencing Guidelines and Relevant Statutory Authority .................... 15

       A.         Guideline 2B1.1 Applies and Probation Correctly Determined Mr. Henriquez’s
                  Sentencing Guidelines Range to be 0 to 6 Months ................................................15

       B.         Mr. Henriquez Played A Relatively Minor Role in the Offense............................16

                  1.         Mr. Henriquez Did Not Abuse A Position of Trust .................................. 16

                  2.         Mr. Henriquez Did Not Recruit His Children into the Scheme ................ 18

                  3.         Mr. Henriquez Did Not Play An “Active Role” in the Offense................ 18

                  4.         The Tax Deduction Does Not Evidence Enhanced Culpability................ 19

       C.         Mr. Henriquez Has Fully Accepted Responsibility for his Conduct .....................20

       D.         Mr. Henriquez’s Sentence Should Account for His Lifetime of Charitable
                  Works .....................................................................................................................22

       E.         Mr. Henriquez’s Sentence Should Accord with Those Imposed Upon Other
                  Similarly-Situated Defendants ...............................................................................22

IV.    Mr. Henriquez’s Sentence Should Reflect His Unique Health Circumstances ................ 26

V.     Mr. Henriquez Requests that He and His Wife Elizabeth Serve Staggered Sentences .... 27

VI.    Conclusion ........................................................................................................................ 28




                                                                    i
        Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 3 of 32



        Manuel Henriquez stands before this Court for sentencing, having pleaded guilty to the

two-count indictment against him. As correctly determined by the United States Probation Office

(“Probation”), his United States Sentencing Guidelines (“Guidelines” or “U.S.S.G.”) range is 0 to

6 months. Mr. Henriquez takes full responsibility for his crimes and is deeply remorseful for his

actions and for the pain and suffering he has caused his family and the many students who sought

admission to college on their own merits.

        The government requests a jail sentence of 5 months imprisonment.1 This requested

sentence is excessive, would not reflect Mr. Henriquez’s level of culpability, and is discordant

with the sentences imposed upon or recently recommended for similarly-situated parent

defendants. Mr. Henriquez’s role in the offense was minor. And, with the exception of this crime,

which he does not seek to minimize, Mr. Henriquez has lived an exemplary life, overcoming

childhood poverty and abuse, conquering his own learning disabilities, building a successful career

and company that employed over 100 people, nurturing a loving family, and dedicating an

enormous amount of his personal time to advocating for and helping children with learning and

behavioral disabilities and life-threatening illnesses. Given all the facts and circumstances here,

and as described in more detail below, we believe that a sentence at the low end of the 0- to 6-

month Guidelines range is just and fair, meets the objectives of the federal sentencing framework

set out in the Sentencing Guidelines and Title 18, United States Code, Section 3553(a), and is

consistent with the government’s sentencing recommendation in factually analogous cases.




1
 Although the government initially requested 18 months’ imprisonment for Mr. Henriquez, it recently advised Mr.
Henriquez’s counsel that it intends to revise its request to 5 months.


                                                      1
       Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 4 of 32



I.     Manuel Henriquez’s Personal History

       A.      Background

       Brought to the United States at just a few months old, by an immigrant mother seeking

refuge from domestic violence and a better life for her three children, Mr. Henriquez built his life

into the American Dream. Mr. Henriquez was born in the Dominican Republic in 1963. His father

was an alcoholic who was unable to sustain a job and abused his wife and children. When Mr.

Henriquez was a few months old, his parents separated, and his mother fled with Mr. Henriquez

and his two sisters to Florida to protect them from their violent and abusive father, and to escape

the stigma surrounding divorce at that time for a devoted Catholic. Mr. Henriquez and his sisters

were raised by his single mother, travelling back and forth between his mother’s and

grandmother’s homes in Florida and the Dominican Republic, speaking Spanish at home and

English outside the home.

       Early on, Mr. Henriquez experienced tremendous learning difficulties (though he was not

accurately diagnosed until he entered college). He lagged behind his peers academically, struggled

to perform at grade level, and was placed into special education classes. His challenges started as

early as the second grade, which he was forced to repeat, but his learning disabilities were never

correctly diagnosed or treated, so he continued to struggle throughout his elementary, middle, and

high school years. During middle school, Mr. Henriquez was labeled “retarded,” a common and

grossly misused diagnosis in the 1970s, and attended a special education school for students with

severe learning disorders. This placed additional financial stress on his already struggling single

mother. Due to his mis-diagnosed learning difficulties, Mr. Henriquez struggled immensely in

school and at home and suffered from depression, anxiety and withdrawal. During this tumultuous

period, Mr. Henriquez also experienced significant medical problems, including complicated




                                                 2
       Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 5 of 32



upper respiratory breathing issues. He spent weeks and, on occasions, months at a time living in

the hospital due to respiratory issues, including bronchitis, and often slept in a cold, high-humidity,

fully enclosed plastic breathing tent. Mr. Henriquez continues to suffer from serious breathing

issues today.

       Mr. Henriquez’s mother eventually remarried in the hope of providing a better life to her

children. But her new husband quickly revealed himself as an abusive, hot-tempered, alcoholic

who beat Mr. Henriquez, his two sisters, their dog, and their mother. The stepfather commonly

beat Mr. Henriquez with a dog leash or wooden paddle, showered him with incessant verbal abuse,

and labeled him worthless and stupid due to his learning disabilities. A young Mr. Henriquez

frequently had to call the police on his stepfather to stop his physical abuse of Mr. Henriquez’s

mother and two sisters. His mother finally found the courage to leave her abusive second husband.

She had no income and temporarily relocated her children back to the Dominican Republic to live

with their grandmother while she attempted to rebuild her life largely in the United States.

       From a young age, Mr. Henriquez worked to support himself and his family. His family

was poor. His mother worked as a store inventory clerk, making minimum wage and raising three

children. To help his mother, Mr. Henriquez worked multiple jobs simultaneously, starting from

the age of 10, to supplement his family’s meager income. As an elementary and middle school

student, Mr. Henriquez cut lawns, picked weeds (at 5 cents per weed), and sold mangos in a make-

shift fruit stand at the end of their street. In high school, he worked seven days a week at multiple

jobs—as a dishwasher and bus boy at a local restaurant, and later as a grocery store bag boy,

supermarket stock boy, restaurant waiter, parking attendant, and employee at various retail stores

and fast food restaurants. Most of his income went to his mother, to help support the family. She

remained a steady presence in his life throughout his childhood, giving Mr. Henriquez and his two




                                                  3
        Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 6 of 32



sisters the support and direction they needed. Mr. Henriquez had a tightly-controlled curfew and

the family regularly attended catechism classes and church together as devoted Catholics. Despite

his heavy work schedule and significant academic challenges, Mr. Henriquez’s mother encouraged

him to enroll in his school’s Junior Achievement entrepreneurship program so he could connect

with male role models. Mr. Henriquez did so, attending the program’s national competition twice.

After much struggle, Mr. Henriquez managed to graduate from his public high school, albeit with

an extremely poor academic record due to his learning disabilities and undiagnosed dyslexia and

dysgraphia.

        Following graduation, and notwithstanding the challenges posed by his learning

difficulties, Mr. Henriquez was determined to improve his life and decided that he would attend

any college that would take him—he would be the first in his family to do so—in order to continue

to help support his mother and sisters. Mr. Henriquez chose to apply to Northeastern University

because of its co-operative education program, which offered the opportunity to work while in

school to offset educational costs. 2 Despite his poor grades, Mr. Henriquez was accepted at

Northeastern University under a specialized entry program for qualified incoming freshmen, called

the Alternative Freshman Program.               This program offered conditional admittance to low

performing high school graduates and sought to teach them the most basic college-level skills with

the goal of preparing them for unconditional admission to the University after the first year in the

program. During his freshman entrance exam, a professor observed Mr. Henriquez’s difficulty

with reading and math, identified his learning disabilities, and concluded (for the first time in his

life) that Mr. Henriquez suffered from dyslexia and dysgraphia. Despite having spent 12 years in


2
  Northeastern’s co-op program is an experiential learning model that provides students with real world experience.
Students alternate each semester of academic study with periods of full-time work, providing students the opportunity
to explore potential career paths, earn income, and acquire skills and knowledge necessary to successfully enter the
workforce.


                                                         4
        Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 7 of 32



the U.S. educational system, this was the first time Mr. Henriquez had received this life-changing

diagnosis and finally understood why school had been so overwhelmingly difficult for him.

Northeastern transformed and saved Mr. Henriquez’s life. Under the close supervision of this

Northeastern professor, Mr. Henriquez was re-trained to read and write, take notes, and learn

various survival techniques to manage his dyslexia and dysgraphia. Armed with this new training,

Mr. Henriquez quickly embraced the opportunity to learn, to fulfill his desire to improve his life

and for once perform at grade level—and he ran with it. He attributes every bit of his subsequent

professional and personal success to his good fortune in being conditionally admitted to

Northeastern as a freshman and the skills that his Northeastern professors taught him to manage

his learning disabilities.

        Through Northeastern’s co-op program, Mr. Henriquez learned job skills and made life-

long professional contacts that prepared him to pursue a career in business and specialty finance.

He worked multiple jobs throughout college, including as a barback/busboy and a retail store clerk

(in addition to participating in the co-op program), and took on student loans and Pell Grants to

complete his education and better his life. Among other things, Mr. Henriquez started multiple

creative entrepreneurial ventures during his time in college, including employing fellow students

in word-processing businesses called WordWorks and Boston Professional Computers. He also

served in Northeastern’s student government. He graduated with a B.S. degree in Business

Administration in 1987.

        Through his internships and hard work at Northeastern, Mr. Henriquez was able to secure

employment after graduation at Bank of Boston, where he had worked twice as a Northeastern co-

op student He quickly worked his way up within Bank of Boston and was asked to enroll in the

Bank’s highly-selective Loan Officer Development Program, where he received extensive training




                                                5
        Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 8 of 32



in lending and financial analysis. Mr. Henriquez sought to give back to his community during this

time, serving as an advisor under the Boston chapter of Junior Achievement in order to assist inner

city students like himself to develop an interest in business and attend college.

        Eventually, after his mother’s death from cancer, Mr. Henriquez found his way to the West

Coast, working at Robertson, Stephens & Co., an investment bank where he was employed in the

venture capital group. After nearly three years, Mr. Henriquez left Robertson to join Comdisco

Ventures, where he rose to President and Chief Investment Officer. In December 2003, Mr.

Henriquez founded his own company—Hercules Capital. Hercules Capital went public in June

2005 and has funded nearly 400 growing companies with approximately $9 billion of capital,

helping entrepreneurs realize their dreams, providing jobs to thousands of American workers at

these companies, and advancing American innovation. Hercules Capital realized Mr. Henriquez’s

vision of allowing “average” investors—those otherwise left out of exclusive investment

opportunities—to participate in venture funding by investing in early stage companies (pre-IPO)

through a publicly-traded stock. Never forgetting his roots, Mr. Henriquez guided Hercules

Capital for 16 years to play an active role in its community—the company provided up to two-

weeks of annual paid leave to its employees to volunteer in their communities, matched

employees’ personal charitable donations in order to foster charitable giving, and supported many

local charities.

        B.         Mr. Henriquez’s Family

        Mr. Henriquez met his wife Elizabeth (“Liz”) in 1990 at a Bank of Boston continuing

education event, while they were both employed there. They married in 1997.

                                                            Liz stopped working outside the home

and focused on raising their daughters, while Mr. Henriquez continued to work hard to provide for




                                                 6
Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 9 of 32
      Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 10 of 32




       C.      Aside from the Charged Offenses, Mr. Henriquez Has Lived an Exemplary,
               Charitable, and Ethical Life, and Always Strived to Better his Community

       With the exception of the charged offenses, Mr. Henriquez has lived a life characterized

by an extraordinary and constant effort to give back to and better his community. Prior to his

crime, Mr. Henriquez’s life was an illustration of the American Dream. An immigrant from a

broken home who bounced between the Dominican Republic and the United States throughout his

youth, Mr. Henriquez tirelessly worked his way up from a life of poverty, overcoming abuse and

significant learning disabilities, to achieve extraordinary entrepreneurial success through sheer

determination and hard work. He enjoyed no privileged wind at his back. And as a result, Mr.

Henriquez never forgot where he came from or the obstacles he had to overcome. In 1991, Mr.

Henriquez elected to become a United States citizen and completed his naturalization in Boston.

Reflecting his gratitude, Mr. Henriquez has devoted significant time to helping the less fortunate

and, particularly, to assisting children with severe learning difficulties and life-threatening

illnesses, as well as giving back to his alma mater, Northeastern University. He is deeply grateful

to all those who gave him the opportunity to achieve more than he could have dreamed possible,

and he has relentlessly sought to give back to his community.

       Forever thankful for the life he believed Northeastern made possible for him, Mr.

Henriquez has always supported the Northeastern community and its students. Mr. Henriquez

financially supported the Torch Scholars Program for first-generation Northeastern students and

funded a full scholarship, providing four-year tuition for a female Hispanic student in honor of his



                                                 8
      Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 11 of 32



mother.   In addition, for many years, Mr. Henriquez devoted significant time to helping

Northeastern develop and expand its presence on the West Coast and hone its strategic initiatives.

He has also consistently supported Northeastern’s co-operative education programs by providing

internships at Hercules Capital and encouraging others in his network to do the same. Indeed,

under Mr. Henriquez’s leadership, Hercules Capital employed 8 to 12 Northeastern co-op students

per year—approximately 110 co-op students in total—since Hercules’ founding. Many of these

co-op students went on to become permanent employees of Hercules Capital.

       Grateful for his financial success Mr. Henriquez has also been an active contributor to his

local community. He has been especially engaged in helping children facing severe learning

disabilities, as he himself did, as well as children with significant medical and mental health

problems. Mr. Henriquez’s philanthropic work includes the following:

       Lucile Packard Foundation for Children’s Health

       From 2012 to 2019, Mr. Henriquez served on the Board of the Lucile Packard Foundation

for Children’s Health, which supports the Lucile Packard Children’s Hospital at Stanford and the

child health programs associated with Stanford Hospital and Clinics. During his time on the Board,

Mr. Henriquez held multiple leadership positions, including Vice Chairman of the Board of

Directors, Chair of the Compensation Committee, Member of the Executive Committee, Chair of

the CEO Search Committee, and Member of the Investment Committee. In all of these capacities,

he devoted an extraordinary amount of time and energy to the organization. With Mr. Henriquez’s

assistance, the Foundation raised over $3.5 billion in capital to erect the new Lucile Packard

Children’s Hospital, which opened in December 2017, and its many clinics, serving the needs of

children with severe medical conditions.




                                                9
       Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 12 of 32



       Dr. David Alexander, the Former President and CEO of the Foundation, writes movingly

about Mr. Henriquez’s dedication to this very important cause: “Manuel was one of those

extraordinary directors. He clearly joined the board for the right reasons and has a genuine passion

for [a] compassionate approach to making sure that the kids we served got the best care possible.”

Ex. A, Tab 1. “One of the things I most appreciated about Manuel’s counsel was that it seemed

firmly rooted in a strong sense of institutional ethics and ‘doing the right thing.’” Id.

       Children’s Health Council

       From 2014 to 2019, Mr. Henriquez served on the Board of the Children’s Health Council

(“CHC”), a center that provides educational and medical services to children with severe mental

health issues and learning disabilities, as well as to their families. CHC operates two schools for

children who are forced out of school due to significant mental health concerns; provides

psychiatric services to affected children and their families; and offers continuing education and

training opportunities for educators, care providers, and families. For lower income families, CHC

offers these programs at a low cost or for free. Mr. Henriquez held several leadership positions

during his time on CHC’s Board, including membership on the Board’s Executive Committee,

Chairman of the Finance Committee, Chairman of the Investment Committee, and Corporate

Treasurer.

       As explained by Dr. Rosalie Whitlock, CEO of CHC, Mr. Henriquez’s leadership positions

on the Board “relied heavily on his honesty, virtue, and outstanding judgement. In each role, he

was completely trustworthy, dependable, and very principled.” Ex. A, Tab 5. She notes that,

“[e]ven though [Mr. Henriquez] was an extremely focused businessman and a very involved

family man, he gave his time, expertise, wisdom, and strategic vision generously. . . . Manuel is a

devoted and involved parent, a tireless community volunteer, and an advocate for kids with




                                                 10
       Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 13 of 32



challenges.” Id. Brian Dombkowski, who served with Mr. Henriquez on CHC’s board, further

notes that “[i]t takes a very special person to rise up from such humble beginnings, with such

disadvantages, to achieve what he has achieved and to still give of himself as he has. In my

experience, people like Manuel are exceedingly rare in this world and extraordinarily valuable to

society. . . . His leadership style empowers others and makes everyone around him want to rise up

and do better.” Ex. A, Tab 11.

        Charles Armstrong School for Dyslexic Children

        From 2008 to 2011, Mr. Henriquez served on the Board of Trustees for the Charles

Armstrong School, a special education elementary and middle school that serves children with

dyslexia.



                                                                                     For Mr. Henriquez,

                                                    his service as a Trustee marked the beginning of a

lifetime commitment to serving children with learning challenges. Around this time, for the first

time in his life Mr. Henriquez began to publicly speak about his experience with dyslexia and his

effort to manage his disability and achieve professional success. Mr. Henriquez wanted to remove

the shame of dyslexia and encourage children and families to embrace the future. He was even

featured in a New York Times article about this effort—showing that dyslexia is not insurmountable

and inspiring affected children and parents to view dyslexia as an opportunity, not a death sentence.

See Ex. B. 3

        As the former head of Charles Armstrong, Dr. Whitlock writes about Mr. Henriquez’s

service to the school: “Even though he hated public speaking, Manuel agreed to talk with groups


3
  Manuel Henriquez (as told to Patricia Olsen), “Ever the Entrepreneur,” The New York Times (Sept. 23, 2007)
(https://www nytimes.com/2007/09/23/jobs/23boss html). Ex. B.


                                                    11
      Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 14 of 32



of children about how they, too, could overcome difficulties—just as he had done. Throughout

those years, I feel certain he changed the educational trajectory for many youngsters.” Ex. A, Tab

5. This meaningful turning point has driven many of Mr. Henriquez’s subsequent charitable

endeavors.

       In addition to donating much of his time to these philanthropic endeavors, Mr. Henriquez

has been a long-time substantial financial supporter and fundraiser for the Ronald McDonald

House of Palo Alto/Stanford, California, which provides accommodations, meals and other

services to families of children receiving treatment at Stanford and Lucile Packard Children’s

Hospitals. He supports and has built houses for Habitat for Humanity. And he is a long-time

financial supporter of Esperanza (a micro-lender helping poor women in Caribbean nations

establish small businesses to support their families), the Canary Foundation (a foundation

dedicated to raising cancer awareness, which he was inspired to support due to the loss of his

mother to cancer), the Salvation Army, and many other charities.

       Beyond his extraordinary commitment of time to these charitable purposes, Mr. Henriquez

is a good person, friend, and family man. Attached as Exhibit A are 41 letters submitted by friends,

family, former co-workers and other associates of Mr. Henriquez. As evidenced by these letters,

and with the exception of his involvement in this case, Mr. Henriquez has lived a hard-working,

fair, honest, sincere, and compassionate life:

       •     Mr. Henriquez is “a good person with [a] great heart, and a man who I’m proud to call
             [a] good friend for life.” Letter of Sassan Golafshan, Ex. A, Tab 8.

       •     Mr. Henriquez is “genuinely a wonderful human being.” Letter of Professor Janet S.
             McDaniel, Ex. A, Tab 9.

       •     “Manuel treated everyone with respect, especially the secretaries and younger analysts”
             at his company. Letter of Ben Bang, Ex. A, Tab 13.

       •     “Above all, I would like to impress upon you that Manuel Henriquez is a good man
             with a kind heart, demonstrating a lifetime of caring and charitable intentions reaching

                                                 12
Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 15 of 32
      Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 16 of 32



       As the above amply demonstrates—apart from his crime—Mr. Henriquez has lived an

inspirational life, characterized by hard work, a passion for entrepreneurship and the American

Dream, devotion to his family and friends, and a dedication to philanthropy.

II.    Mr. Henriquez’s Crimes and Regret

       Mr. Henriquez recognizes that he allowed himself to make a terrible choice—failing as a

person and as a parent. Mr. Henriquez is deeply regretful and remorseful for his participation in

this criminal activity. Mr. Henriquez recognizes that his actions were wrong and criminal, is fully

aware of the severity and consequences of his actions, and takes full ownership of his participation,

for which he is deeply sorry. He has submitted, in his own words, a letter to this Court that details

his feelings and profound sense of shame and remorse. That letter has been filed herewith as

Exhibit C.

       Mr. Henriquez acknowledges that, in participating in Rick Singer’s scheme, he held

himself and his family above the rules that apply to the rest of society. He chose to cheat, which

was morally wrong, unfair, unethical, and illegal. Mr. Henriquez’s illegal conduct has upended

his daughters’ lives and profoundly damaged his family, marriage, and career. Mr. Henriquez

recognizes that the victims of his crime are the hard-working students who played by the rules and

did not attempt to secure college admission through cheating, as well as the universities that

received false application information regarding his children. The integrity of the educational

system as a whole has suffered. He is full of shame and remorse as a result of his actions.

       Personally, and very painfully, he recognizes that he has been a terrible role model to his

children and his community. He built himself and his business on hard work and impeccable ethics

and has strived to impart these values to his two daughters since they were young. His conduct in

this scheme has ruined that legacy, undermined those lessons, and destroyed the trust he shared




                                                 14
        Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 17 of 32



with his children. He recognizes that this situation is entirely of his own making. He looks back

at his conduct with disgust and shame, and he deeply regret his actions and seeks atonement for

the hurt he has caused.

         Mr. Henriquez has learned a profound and deeply important lesson throughout this process.

He will work every day to atone for his illegal conduct. He looks forward to restarting his life and

once again contributing to his community and helping those less fortunate than himself.

III.     A Sentence at the Low End of the 0- to 6-Month Guidelines Range Meets the
         Objectives of the Sentencing Guidelines and Relevant Statutory Authority

         Mr. Henriquez respectfully requests that the Court impose a sentence at the low end of the

0- to 6-month Guidelines range, as such a sentence would be “sufficient, but not greater than

necessary” to meet the objectives of the federal sentencing system. 18 U.S.C. § 3553(a).

         A.       Guideline 2B1.1 Applies and Probation Correctly Determined Mr.
                  Henriquez’s Sentencing Guidelines Range to be 0 to 6 Months

         The four courts in this District to have considered the issue (this Court, Judge Talwani,

Judge Woodlock and Judge Zobel) agree with Probation that Sentencing Guideline 2B1.1 applies

to the conduct at issue. 4 Because the offense caused no financial loss or gain, these courts have

further held that no offense level enhancement on this ground should apply. 5

         Where, as here, a defendant is convicted of two charges stemming from the same course

of conduct, the applicable offense level is the higher of that applicable to each charge. U.S.S.G.




4
 See United States v. MacFarlane, 19-cr-10131 (NMG), 11/18/2019 Tr. at 4, Dkt. 340; United States v. Hodge, 19-
cr-10080 (NMG), 2/7/2020 Tr. at 4, Dkt. 840; United States v. Janavs, 19-cr-10080 (NMG), 2/25/2020 Tr. at 5, Dkt.
872; United States v. Vandemoer, 19-cr-10079 (RWZ), 6/12/19 Tr. at 17, Dkt. 26; United States v. Abbott, et al., 19-
cr-10117 (IT), 10/8/2019 Tr. at 4-6, Dkt. 443; United States v. Bizzack, 19-cr-10222 (DPW), 10/30/2019 Tr. at 62,
Dkt. 34.
5
  Despite judicial unanimity on the issue, the government persists in its claims that Guideline 2B4.1 applies and that
the offense level should be significantly enhanced for monetary loss or gain based on the amount of each defendant’s
payment(s). If ambiguous before, the applicability of Guideline 2B1.1 is now clear. The government’s insistence on
pressing an argument that has been rejected by all courts to have considered the issue is difficult to understand.


                                                         15
        Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 18 of 32



§§ 3D1.2, 3D1.3(a). Because the adjusted offense level applicable to Count 1 (18 U.S.C. § 1349)

is 7, and that applicable to Count 2 (18 U.S.C. § 1956(h)) is 8, 6 Mr. Henriquez’s adjusted offense

level is 8—the higher of the two. After receiving a two-level downward adjustment for acceptance

of responsibility, his total adjusted offense level is 6. This yields a Guidelines range of 0 to 6

months.

         B.       Mr. Henriquez Played A Relatively Minor Role in the Offense

         The government’s sentencing memo 7 portrays Mr. Henriquez as having played a

significant and “active” role in the crime, claiming that he abused positions of trust to further the

offense and involved his children in the scheme, and noting that he and his wife took a tax

deduction for the sports payment to Singer’s foundation. These factors do not warrant a sentence

of five months’ imprisonment, as the government requests.

                  1.       Mr. Henriquez Did Not Abuse A Position of Trust

         Arguing that Mr. Henriquez “abused a position of trust” in committing the offense, the

government points out that, at the time of the offense, he served as “the chief executive of a

publicly traded company—whose job[] entailed responsibilities to investors, employees, and

business counter-parties” and had formerly served as a member of the Northeastern University

Corporation and remained a “prominent alumnus.” Govt. Memo at 23. As the government




6
 The government disputes Probation’s calculation of the adjusted offense level for Count 2, the money laundering
conspiracy charge under 18 U.S.C. § 1956(h), claiming that Probation incorrectly has given Mr. Henriquez and the
other parents an unwarranted benefit of one offense level. As the Court recognized when sentencing defendants
Douglas Hodge and Michelle Janavs, the government is wrong. Mr. Henriquez need not repeat these arguments here.
7
  As referenced hereinafter, “Govt. Memo” refers to the “Government’s Consolidated Sentencing Memorandum”
regarding the sentencing proceedings of Douglas Hodge, Michelle Janavs, Elizabeth Henriquez and Manuel
Henriquez, filed on February 3, 2020 in this matter. Dkt. 816. The government has indicated to Mr. Henriquez’s
counsel that it will revise its original 18 month sentencing request and no longer seek upward departures and variances,
but it will not withdraw the February 3, 2020 memorandum. Accordingly, Mr. Henriquez addresses the
memorandum’s factual arguments here.


                                                          16
      Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 19 of 32



explains, these positions “came with heightened responsibilities,” as Mr. Henriquez “purported to

be [a] leader and role model[].” Id.

       Mr. Henriquez’s role a chief executive of a public company and his former membership in

the Northeastern University Corporation had nothing to do with the offense. Indeed, Judge

Talwani chastised the government for making a similar argument at the sentencing of Gordon

Caplan, the former law firm chairperson (noting that Caplan “engaged in this offense as a person,

not as a chairman of one of the world’s largest law firms”—“with regard to the nature of the crime,

it’s not a factor”). United States v. Caplan, 19-cr-10117 (IT), 10/3/2019 Tr. at 43, 45, Dkt. 515.

       The same holds true for his alleged status as a Northeastern alumnus. Like many university

alumni, Mr. Henriquez periodically interviewed high school students on the West Coast who

wished to learn about and possibly apply to Northeastern. He did this for many students, for well

over a decade. He sometimes recommended them for admission to the university and sometimes

did not. At Singer’s request, Mr. Henriquez interviewed a Singer student who planned to apply to

Northeastern. Mr. Henriquez liked the student and saw an opportunity for the student’s father,

                                                  to offer an expansion of Northeastern’s co-op

internships in Southern California, where the university had few co-op corporate sponsorships.

Accordingly, he recommended the student for admission. He did not guarantee admission to that

student, nor could he, as he did not have that authority. Mr. Henriquez does not recall an agreement

with Mr. Singer to forgive an invoice. Rather, he recalls simply doing what he has done for

numerous Northeastern applicants, as a favor to Singer and the applicant, and to further

Northeastern’s goal of expanding its co-op program more significantly in Southern California. Mr.

Henriquez’s interview and recommendation of this student is not part of the offense, and it should

not increase his sentence.




                                                17
       Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 20 of 32



                2.      Mr. Henriquez Did Not Recruit His Children into the Scheme

        Despite claiming generally that Mr. Henriquez “recruit[ed] his children” into the scheme,

the government offers no facts to support this. Govt. Memo at 22-23. Its only arguable reference

to Mr. Henriquez is the statement that: “Singer specifically informed the Henriquezes that he had

directed their [] daughter to draft ‘a new absolutely BS great story about her origin,’ that was later

submitted to [the university], where she eventually enrolled.” Id. at 22 (quoting an email from

Singer to Ms. Henriquez, on which Mr. Henriquez was copied). This email in no way suggests that

Mr. Henriquez “recruit[ed]” his children into to the scheme, as the government claims. Further, the

government cites no evidence that Mr. Henriquez ever read the email, replied to the email, discussed

the email with anyone, or was otherwise aware of its contents. It is simply not true that Mr.

Henriquez recruited his children into Singer’s scheme.

                3.      Mr. Henriquez Did Not Play An “Active Role” in the Offense

        The government also inaccurately claims that Mr. Henriquez was an “active” and “repeat”

participant in the unlawful conduct. Govt. Memo at 18. Mr. Henriquez’s role in the offense was

minor. He did not interview or hire Singer, did not email, text, or have phone conversations with

Singer about matters relevant to this case, was not involved in decisions or arrangements related

to his daughters’ testing, did not accompany his children when they took those tests, did not review

their college applications or essays, although he knew that the applications contained fraudulently

obtained test scores, and did communicate in any way with the college tennis coach. Mr.

Henriquez knew some but not all of the details of the scheme with Singer, played a small role, and

to his great regret and shame, did not stop it. He paid Singer’s bills, as he did all the family’s bills.

And as many college alumni would do, he interviewed and recommended a Singer student in

connection with that student’s interest in and application to Mr. Henriquez’s alma mater,




                                                   18
       Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 21 of 32



Northeastern University, as he had done for many other prospective students in the past (without

any ability to determine admissions). Indeed, Mr. Henriquez’s role was akin to the least culpable

parents charged in connection with this matter (as discussed in more detail below).

                 4.      The Tax Deduction Does Not Evidence Enhanced Culpability

        The government makes much of the fact that the Henriquezes, like multiple other parent

defendants, recorded a deduction on their federal tax returns for amounts paid to Singer’s

registered 501(c)(3) charity, the Key Worldwide Foundation. In Mr. Henriquez’s case, and as he

described in his change of plea hearing, he understood from Singer that the Key Foundation made

financial donations to underfunded college athletic programs (including Georgetown tennis) and

programs for disadvantaged youth, and that his $400,000 sports payment to the Key Foundation

would be used for this purpose.

        In order to confirm what Singer had told him, and prior to making his payment to the Key

Foundation, Mr. Henriquez reviewed publicly-available IRS Forms 990 filed by the organization. 8

The Forms 990 indicated that the Key Foundation was a tax-exempt 501(c)(3) non-profit

organization that used its funds, inter alia, to “contribut[e] to major athletic university programs

[in order to] help to provide placement to students that may not have access under normal

channels.” 9 The 2014 Form 990 reported that the Key Foundation made financial contributions to



8
  Mr. Henriquez accessed these materials through the GuideStar and/or California Office of the Attorney General
websites. The 990 tax forms continue to reside online in multiple locations.
9
  Key Worldwide Foundation, 2014 IRS Form 990 (Schedule I) (accessed 7/17/2020),
https://projects.propublica.org/nonprofits/display 990/461603030/2015 07 EO%2F46-1603030 990 201412. See
also Key Worldwide Foundation, 2015 Form 990 (Schedule I)
https://projects.propublica.org/nonprofits/display 990/461603030/2017 04 EO%2F46-1603030 990 201512
(accessed 7/17/20) (reporting donations to Baruch College, Chapman University, City of Houston, DePaul Religious
Studies, NYU athletics, Loyola High School, U. of Texas athletics, USC soccer program, USC water polo, USC
women’s athletics, USC women’s volleyball, Yale summer sports); Key Worldwide Foundation, 2016 IRS Form
990 (Schedule I) https://apps.irs.gov/pub/epostcard/cor/461603030 201612 990 2018010815095446.pdf (accessed
7/17/20) (reporting donations to Chapman University, DePaul University, NYU, U. of Miami, U. of Texas athletics,
USC soccer, and USC Women’s Athletics Board).


                                                      19
       Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 22 of 32



multiple university-level sports and academic programs, including New York University athletics,

University of Southern California (“USC”) water polo, USC baseball, USC women’s soccer and

the DePaul Religious Studies Department.

        After confirming the Key Foundation’s status and charitable purpose, Mr. Henriquez made

the payment. The payment was reflected on the Henriquezes’ 2016 tax return as a contribution to

an organization eligible to receive tax-deductible charitable donations.

        Following revelations in the March 2019 criminal complaint that Singer’s foundation was

a fraud, Mr. Henriquez quickly took steps to amend his 2016 tax return to remove the donation to

the Key Foundation. He filed the amended return later that year and paid the amount due with

penalties and interest. Notably, the Key Worldwide Foundation today continues to be listed on

the IRS website as an organization eligible to receive tax-deductible charitable contributions. 10

        Mr. Henriquez is certainly not backing away from responsibility for his criminal conduct.

But punishing him further, based on the manner in which his tax return reflected the transaction,

is not warranted under the circumstances.

        C.       Mr. Henriquez Has Fully Accepted Responsibility for his Conduct

        The government suggests in its memo that Mr. Henriquez has not adequately accepted

responsibility for his crime. It highlights his refusal to immediately plead guilty following his

arrest, and notes that he chose to wait and review some of the government’s discovery materials

before deciding how to proceed. Govt. Memo at 2 (“Unlike the defendants who have been

sentenced to date, these defendants waited to accept responsibility for their crimes until months

after they were indicted, and after they had a chance to review the overwhelming evidence of their

guilt.”). The government further claims, inexplicably, that Mr. Henriquez continues to deny


10
  https://www.irs.gov/charities-non-profits/tax-exempt-organization-search-bulk-data-downloads (accessed
7/17/20).


                                                      20
          Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 23 of 32



responsibility for the money laundering. Id. at 10, n. 9. The government is wrong—Mr. Henriquez

has demonstrated full acceptance of responsibility.

           Upon receiving a telephone call from the FBI on the morning of March 12, 2019 (he was

in New York on a business trip), Mr. Henriquez immediately turned himself in to the nearest U.S.

Marshal’s Service office in the Southern District of New York. Within hours of his release, and

with an understanding of the seriousness of this situation, Mr. Henriquez called an emergency

board meeting of his company, voluntarily ceased day-to-day operational control, and resigned

from his role as Chair of the Board of Directors (thereafter fully resigning from the Board). 11 He

also stepped down from his board positions at the Lucile Packard Foundation for Children’s Health

and the Children’s Health Council in order to avoid burdening the organizations with the stigma

from his arrest. Mr. Henriquez did not enter a guilty plea immediately but elected (as he is fully

entitled to do) to review select portions of the government’s discovery materials. He made the

decision to enter a guilty plea long before discovery was complete, and he pleaded guilty in

October 2019—seven months after being charged and well in advance of trial. Mr. Henriquez’s

choice to review a limited amount of discovery, rather than immediately pleading guilty, is within

his rights and does not indicate a failure to accept responsibility.

           Aside from its lack of factual support, any variance for Mr. Henriquez’s alleged failure to

accept responsibility would be contrary to the Guidelines, which already contemplate denial of

acceptance points in appropriate circumstances. U.S.S.G. § 5K2.0(d)(2) (barring the Court from

departing or varying based on the defendant’s acceptance of responsibility, “which may be taken

into account only under §3E1.1 (Acceptance of Responsibility)” (emphasis added)).




11
     Subsequently, Mr. Henriquez resigned from the company and he no longer plays any role there.


                                                         21
        Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 24 of 32



         D.       Mr. Henriquez’s Sentence Should Account for His Lifetime of Charitable
                  Works

         This Court should consider the extent to which Mr. Henriquez’s lifetime of meaningful

charitable work counterbalances the need to punish him more severely. Other than the charged

offenses, and as detailed above, Mr. Henriquez has lived an exemplary, ethical, and hard-working

life, always seeking ways to re-pay his community. He recognizes the strong hand up he received,

allowing him to move beyond a childhood marred by abuse, poverty, and educational setbacks,

and has sought to extend that hand to others. Mr. Henriquez’s commitment to charitable works,

including an enormous dedication of his personal time and energy (not merely financial donations),

should not be overlooked. His significant charitable endeavors are presented in more detail in

Section I(C) above (pp. 8-14).

         E.       Mr. Henriquez’s Sentence Should Accord with Those Imposed Upon Other
                  Similarly-Situated Defendants

         A sentence at the low end of the 0- to 6-month range is appropriate to meet statutory

objectives. 12 In imposing sentence, the Court must seek to “avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct.” 18 U.S.C.

§ 3553(a)(6). The First Circuit has recognized the need to “align codefendants’ sentences

somewhat in order to reflect comparable degrees of culpability” and avoid situations where

“disparities are conspicuous and threaten to undermine confidence in the criminal justice

system.” 13


12
  The sentence imposed must be “sufficient, but not greater than necessary,” to “reflect the seriousness of the offense,
to promote respect for the law, . . . to provide just punishment for the offense; [] to afford adequate deterrence to
criminal conduct; [and] to protect the public from further crimes of the defendant . . . .” 18 U.S.C. § 3553(a)(2).
13
   United States v. Martin, 520 F.3d 87, 94–95 (1st Cir. 2008) (rejecting the government’s claim that, in sentencing
defendant, district court should not have considered the relative length of coconspirators’ sentences); see also United
States v. Reyes-Santiago, 804 F.3d 453, 473 (1st Cir. 2015) (remanding to district court and finding defendant’s
sentence “substantively unreasonable and, hence, an abuse of discretion, because of its substantial disparity with the
sentences given to co-defendants and the absence of any identified, supportable basis for the inconsistency.”); United


                                                          22
        Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 25 of 32



         The underlying crime—paying for improper assistance on standardized tests and

preferential athletic admissions slots—is essentially the same for all parents charged in this and

related cases. Accordingly, Mr. Henriquez should be sentenced consistently with the sentences

imposed on parents with similar levels of culpability and involvement. 14

         Mr. Henriquez’s participation was minor and largely passive, as he was running a growing

public company while Ms. Henriquez devoted herself to the care and well-being of their children.

Mr. Henriquez did not originate, orchestrate or lead the efforts with Singer. He was aware that

there was cheating with respect to his daughters’ college entrance exams and that the test results

would be sent to the universities as part of the admissions process, and he paid the bills. But he

did not know the details and was not involved in carrying them out. He believed the $400,000

payment to Singer’s Key Foundation would be donated to the Georgetown tennis program and

disadvantaged youth and would help to assure his daughter’s admission to the school. Unlike

nearly every other defendant, Mr. Henriquez had very little contact with Singer and did not play

an active role.

         The government’s original sentencing recommendations—18 months for Mr. Henriquez

and 26 months for Ms. Henriquez—reflect the government’s understanding and belief that Mr.

Henriquez played a significantly lesser role in the offense. And as acknowledged by Ms.

Henriquez through her attorneys, Ms. Henriquez “blames herself for what she has brought upon”




States v. Rivera-Lopez, 736 F.3d 633, 636 (1st Cir. 2013) (“When ‘identically situated defendants’ receive
significantly disparate sentences, red flags may indeed be raised.”).
14
  Judge Talwani and Judge Woodlock both recognized the need to consistently sentence the parents and avoid
unwarranted disparities. See, e.g., United States v. Klapper, 19-cr-10117 (IT), 10/16/2019 Tr. at 32, Dkt. 573 (the
court expressed its intention to “avoid unwarranted sentencing disparities among the defendants who are here before
me and have been found guilty of similar conduct.”); United States v. Bizzack, 19-cr-10222 (DPW), 10/30/2019 Tr. at
109, Dkt. 34 (it is “[p]robably as corrosive as anything that can happen in the criminal justice system to have disparate
sentences”); United States v. Huneeus, 19-cr-10117 (IT), 10/4/2019 Tr. at 23, Dkt. 551 (“I have an obligation to try
and not sentence defendants differently for the same offense.”).


                                                          23
Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 26 of 32
Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 27 of 32
Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 28 of 32
           Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 29 of 32



and differentiate him from “typical cases” covered by the guidelines. 18 PSR ¶¶ 127-28; Ex. D

(Letters from Dr. Stuart Schlisserman and Dr. Richard Goldberg).

           According to the Coronavirus Survival Rate Calculator, Mr. Henriquez has a 46.64%

chance of death if he were infected with the coronavirus, in light of his age, gender and current

medical conditions (hypertension, diabetes and chronic respiratory disease). 19 In contrast, a man

of Mr. Henriquez’s age without any pre-existing medical conditions would face just a 2.65%

chance of dying from the coronavirus, were he to contract it. 20 In other words, Mr. Henriquez’s

risk of death is 1,760% higher, due to his medical conditions, than that faced by a similarly-situated

yet healthy defendant of his age.

           As the court is no doubt aware, the risk of contracting coronavirus in prisons is

exponentially higher than in the general population. 21 If Mr. Henriquez is sentenced to prison, he

risks a death sentence. And the longer his sentence, the greater the chance that he becomes

infected. Although he does not ask for or expect a sentence of home confinement, he respectfully

asks that the Court take his unique medical condition into consideration in fashioning his sentence.

V.         Mr. Henriquez Requests that He and His Wife Elizabeth Serve Staggered Sentences

           Regardless of the sentence imposed upon him, Mr. Henriquez respectfully requests that

this Court order his sentence staggered with that currently being served by his wife, Elizabeth



18
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
19
     https://ncov2019.live/calculator.
20
     Id.
21
  In American jails and prisons, more than 90,000 people have been infected and at least 738 inmates and
correctional officers have died. https://www nytimes.com/interactive/2020/us/coronavirus-us-cases html; see also
https://eji.org/news/covid-19s-impact-on-people-in-prison/ (noting that most of the largest outbreaks in the country
have been at correctional facilities). Even the CDC has recognized that “[p]eople in correctional and detention
facilities are at a greater risk for some illnesses, such as COVID-19, because of close living arrangements with other
people.” https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/faq.html. These impacts are
exacerbated by the lack of quality healthcare available to inmates.


                                                         27
Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 30 of 32
      Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 31 of 32



further atone for his crimes. For the reasons set forth above, Mr. Henriquez submits that a sentence

near the low end of the 0- to 6-month Guideline range is just and appropriate.


Dated: July 22, 2020                              Respectfully Submitted,
                                                  MANUEL HENRIQUEZ,
                                                  By His Attorneys:


                                                  /s/ Melinda Haag
                                                  Melinda Haag (admitted pro hac vice)
                                                  Walter F. Brown, Jr. (admitted pro hac vice)
                                                  Robin A. Linsenmayer (admitted pro hac vice)

                                                  Orrick, Herrington & Sutcliffe, LLP
                                                  405 Howard Street
                                                  San Francisco, CA 94015
                                                  (415) 773-5700

                                                  mhaag@orrick.com
                                                  wbrown@orrick.com
                                                  rlinsenmayer@orrick.com




                                                29
      Case 1:19-cr-10080-NMG Document 1416 Filed 07/22/20 Page 32 of 32



                               CERTIFICATE OF SERVICE

       I, Melinda Haag, hereby certify that on July 22, 2020, Manuel Henriquez’s Sentencing

Memorandum and supporting exhibits, were filed through the CM/ECF filing system, and will be

sent electronically to all registered participants in this matter as identified on the Notice of

Electronic Filing (NEF).

                                                                /s/ Melinda Haag
                                                               MELINDA HAAG




                                              30
